        Case 7:20-cv-06101-PMH
Case 7-20-cv-06101-PMH          Document
                          Document       29 inFiled
                                   28 Filed    NYSD 08/11/21 Page 1 ofPage
                                                      on 08/03/2021    3   1 of 3


                                            Defendant Trail is directed to file and serve a letter in
                                            response to plaintiff's request for a pre-motion
                            Law Offices of Adam J. Roth
                                            conference in connection with the referenced discovery
                                            dispute by 8/18/2021. The Clerk of Court is respectfully
112 Madison Avenue, 6th Floor               requested to mail a copy of   this Order
                                                                        (212)  922 - to pro se
                                                                                      3741
New York, New York 10016                    defendant Trail.            (212) 253 – 4157
www.loajr.com                               SO ORDERED.
                                                                      ajr@loajr.com

                                            _______________________
Via ECF                                     Philip M. Halpern
                                            United States District Judge
Honorable Philip M. Halpern                                   August 3, 2021
                                            Dated: White Plains, New York
United States District Court
                                                   August 11, 2021
Southern District of New York
300 Quarropas St.                             Re: Atkinson v. Trail, et al.
White Plains, New York 10601                  Docket No.: 20-cv-06101

Dear Honorable Sir:

       As you may know, my office represents the plaintiff in the above-captioned matter.

Please accept this correspondence as plaintiff’s request for a pre-motion conference for

permission to make a motion pursuant to Federal Rule of Civil Procedure 37(a)(1), or an order

compelling Defendant Trail to sign a 160.50 release for his sealed records.

       On July 13, 2021, my office contacted defendant Garth Trail to request access to his

sealed criminal records pertaining to Indictment No. DA00975-18. Annexed hereto as Exhibit A

are records from the Westchester County Clerk’s Office. Defendant Trail refused to comply with

said request and I informed him that my office would be making a motion to this Court. Annexed

hereto as Exhibits B and C are certifications of good faith. As such, with the permission of this

Court, plaintiff will move for an order compelling defendant Garth Trail to provide my office

access to sealed records.

       Pursuant to F.R.C.P. 37(a)(1), “a party may move for an order compelling disclosure or

discovery.” Fed. R. Civ. P. 37. “In federal actions, discovery should be broad, and all relevant

materials which are reasonably calculated to lead to the discovery of admissible evidence should
        Case 7:20-cv-06101-PMH
Case 7-20-cv-06101-PMH          Document
                          Document       29 inFiled
                                   28 Filed    NYSD 08/11/21 Page 2 ofPage
                                                      on 08/03/2021    3   2 of 3



be discoverable.” Fountain v. City of NY, 2004 U.S. Dis. LEXIS 7539, *3 (S.D.N.Y. May 3,

2004).

         It is well established that mutual knowledge of all relevant facts is essential to proper

litigation. Hickman v. Taylor, 329 US 495, 507 (1947). Parties may seek liberal discovery on

any matter reasonably calculated to lead to admissible evidence. Fed. R.Civ.P.26(b)(1). The

Court may consider several factors in determining whether discovery on an issue is appropriate

including (1) importance of the issues at stake; (2) the importance of the proposed discovery in

resolving those issues; (3) the amount in controversy; and (4) the parties resources. The party

resisting discovery bears the burden of clarifying and explaining why its objections are proper.

Bass v. Grottoli, 1996 U.S. Dist. LEXIS 11531, 7-8 (S.D.N.Y 1996 J. Reice-Buchwald)

         In the instant matter, defendant Trail’s sealed records pertaining to his prosecution and

guilty plea to the underlying sexual assault and rape claims are highly relevant to plaintiff’s

claims. Specifically, (1) the discovery is central to the case; (2) the discovery goes directly to

several issues in the case; (3) the amount in controversy is significant, and (4) although Mr. Trail

has extremely limited means, all that is required is that he sign a document and get it notarized.

Therefore, the plaintiff is clearly entitled to this information.

         Annexed hereto as Exhibit D is a press release from the Westchester District Attorney’s

Office detailing his plea. Plaintiff requires access to these criminal records to continue pursuing

her civil claim. Mr. Trail has refused to provide a signed 160.50 and should be compelled to do

so. In good faith, this office sent Mr. Trail a letter annexed hereto as EXHIBIT E along with a

160.50 annexed as EXHIBIT F and advised that this office would seek this court’s permission to

make a motion to compel his signature. Mr. Trail did not provide his signature.
        Case 7:20-cv-06101-PMH
Case 7-20-cv-06101-PMH          Document
                          Document       29 inFiled
                                   28 Filed    NYSD 08/11/21 Page 3 ofPage
                                                      on 08/03/2021    3   3 of 3



        Therefore, plaintiff seeks a pre-motion conference with this Honorable Court, or in the

interest of judicial economy, for an Order pursuant to F.R.C.P. 37(a)(1) compelling defendant

Trail to provide access to these sealed records. We thank the Court for its time and consideration

in this matter.



                                                            Respectfully,



                                                                            /s/
                                                            Adam J. Roth

CC:

Garth Trail
1714 Crotona Park East, Apt. 1A
Bronx, New York 10460
